Citation Nr: 1616856	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  11-10 885	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), and to include as secondary to service-connected disability.  


REPRESENTATION

Appellant represented by:	Joel Ban, Esquire


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Bordewyk, Counsel
INTRODUCTION

The Veteran served on active duty from February 2002 to February 2006.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from January and December 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which, in pertinent part denied service connection for mental health problems/depression/anxiety and service connection for PTSD.

The Court has held that when a claimant makes a claim, she is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (claim for benefits based on PTSD encompassed benefits based on other psychiatric disabilities).  Therefore, the Board construes the Veteran's claim as encompassing entitlement to service connection for an acquired psychiatric disability, to include major depression, anxiety disorder, and PTSD, regardless of the precise diagnosis.  

The Veteran provided testimony during a hearing before the undersigned in February 2014.  A transcript is of record. 

The Board reopened and remanded the claim in June 2014 and remanded the claim in July 2015 for additional development.  


FINDING OF FACT

Major depressive disorder was incurred during military service.  



CONCLUSION OF LAW

The criteria for service connection for a major depressive disorder are met.  38 U.S.C.A. §§ 1110, 1111 (West 2014); 38 C.F.R. §§ 3.303, 3.304(f) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2015).

The duty to notify was satisfied prior to the initial RO decision by way of a letter sent to the Veteran in September 2009 that informed her of his duty and VA's duty for obtaining evidence as well as the evidence needed to substantiate her claim for service connection.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  She was also notified of all elements of the service connection, including the disability-rating and effective-date elements of the claim.  

VA also has a duty to assist the Veteran in the development of a claim, which includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Complete VA treatment records have been obtained and no other outstanding treatment records have been identified by the Veteran.  She was provided with a VA examination or opinion in November 2010, April 2012, July 2014 and October 2015.  The Board finds that the medical opinion evidence is adequate when each opinion is considered in aggregate as it is based on examination and review of the Veteran's statements and contains clear findings.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Finally, neither the Veteran nor her representative asserts that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  Moreover, the undersigned explained the issues on appeal and asked questions designed to elicit evidence that may have been overlooked with regard to the issues on appeal.  These actions provided an opportunity for the Veteran and her representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  The Board thus finds that she is not prejudiced and the Board can adjudicate the claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The issue on appeal was previously before the Board in June 2014 and July 2015, when it was remanded for additional development.  In accordance with the remand instructions, the July 2014 and October 2015 VA opinions were obtained and associated with the claims file and a supplemental statement of the case was issued, most recently in October 2015.  Since the record reflects compliance with the prior remand instructions, the Board may proceed with adjudication of the claim.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element for certain chronic disabilities is through a demonstration of continuity of symptomatology.  See Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 C.F.R. §§ 3.303(b), 3.309(a).

Service connection is provided for a disability, which is proximately due to, or the result of a service connected disease or injury.  38 C.F.R. § 3.310 (2015).  The Court has held that service connection can be granted under 38 C.F.R. § 3.310, for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  

Service connection for PTSD requires medical evidence diagnosing the condition; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f); see also 38 U.S.C.A. § 1154(b).

VA has amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

38 C.F.R. § 3.304(f)(3).

In relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that she incurred an acquired psychiatric disability during service or as a result of a service-connected disability.  To the extent that any acquired psychiatric symptoms existed prior to service, she contends that those symptoms were aggravated during service as a result of service and service-connected disabilities.  

Service treatment records and post-service treatment records reveal that the Veteran provided varying reports about receiving mental health treatment during her childhood.  The Veteran has reported that her mother died while she was quite young, although she has reported that the cause of death was both suicide and stomach cancer at different points in the record.  The Veteran has reported that she experienced significant physical and/or sexual abuse by several family members, including her stepmother, brother, and father.  She has reported that she received mental health treatment for a short time (reported as 10 visits during a 2006 VA examination) as a teenager for feelings of depression and anxiety, was in foster care from the age of 15 until 18 years old, and was in legal trouble for a DUI and resisting arrest as a teenager.  The Veteran enlisted in the military at the age of 27.  

Service treatment records document that upon enlistment examination and report of medical history in December 2000, a mental health disability was not found upon examination or reported by the Veteran.  In April 2002, the Veteran was treated for gastrointestinal (GI) symptoms, was diagnosed with gastritis and depression, and was referred for a clinical evaluation.  However, a psychiatric evaluation in May 2002 indicated that the Veteran did not meet the criteria for a mental health disability at that time.  Thereafter, the Veteran was seen multiple times for complaints of anxiety and depression for the remainder of 2002 and the beginning of 2003, which the Veteran frequently linked to her abdominal pain and GI symptoms at that time.  For example, in September 2002, the Veteran was noted to have "EXTREME" anxiety about her condition and felt like she was sometimes going to "break down."  In December 2002, the Veteran was treated again and found to be in "emotional distress."  

During a December 2002 psychiatric evaluation by Dr. W.B., the Veteran reported that she had received mental health treatment for anxiety and depression as a teenager, well before her enlistment in the service, and that she had previously abused alcohol and drugs to relieve her body stress.  Following MMPI-2 testing, the doctor stated that the Veteran best fit into one of two categories.  In the first, a person exhibits a thought disorder with paranoid features and is likely to be severely and chronically maladjusted, if not actually psychotic.  In the second, the person is likely to be very distressed about a number of physical symptoms and that psychological stress is converted into physical symptoms.  After reviewing the Veteran's history and psychological assessments, Dr. W.B. stated that while the Veteran may have genuine stomach pain, her problems appeared to be primarily psychological in nature.  He stated that she appeared to be a chronically maladjusted individual with a serious personality disorder.  The examiner diagnosed somatoform disorder NOS, anxiety disorder NOS, rule out somatization disorder and rule out psychosis with paranoid and somatic delusions, as well as personality disorder NOS with histrionic, paranoid, and narcissistic features.  Dr. W.B. stated that the Veteran's difficulties appeared to have existed prior to service and, if her gastric illness could be ruled out, then she should be considered for separation from service.  

In January 2003, the Veteran was seen with acute stomach pains after being yelled at by supervisors for eating slowly, as she had been instructed by her doctor.  She was noted to be fully oriented without signs of psychosis and her mood was very anxious and depressed.  In March 2003, the service treatment records document that the Veteran was seen following an "unwanted sexual liaison," that she requested an examination for sexually transmitted diseases and the morning after pill, and that she did not want to pursue criminal charges at that time.  

In an October 2003 post-deployment questionnaire, the Veteran reported GI symptoms as well as feeling down, depressed, and hopeless, reported having little interest or pleasure in doing things, and listed her frequent stomach pain as a current concern.  She reported trying not to think about or avoiding situations that reminded her of service, being constantly on guard, watchful, or easily startled, and feeling numb or detached from others, activities, or her surroundings within the past month.  

Service treatment records dated in October and November 2005 demonstrate that depression was added to the Veteran's medical problem list and she was seen for follow up care for postpartum depression.  She also noted postpartum depression upon separation examination and report of medical history in February 2006.  

Post-service treatment records document a long history of mental health treatment and include diagnoses of and treatment for major depression, anxiety disorder, PTSD, and several personality disorders.  As noted throughout the claim, personality disorders are not subject to service connection and, therefore, will not be considered further for service connection.  See 38 C.F.R. § 4.127 (2015).  

Upon separation, the Veteran received a VA examination in February 2006.  However, the examiner incorrectly stated that there was no evidence in service of psychiatric problems other than numerous recommendations that the Veteran had a personality disorder, which the examiner stated was an implication that she was a difficult patient.  Nevertheless, the examiner stated based solely on the Veteran's reports regarding her childhood that her history suggested that she had a personality disorder NOS and polysubstance abuse prior to enlistment in the military.  The examiner also noted that there was a lack of evidence of treatment or diagnosis for postpartum depression during service, but based on the Veteran's reports of diagnosis following the birth of her child, the examiner diagnosed a history of postpartum depression in full remission.  The examiner did not diagnose any other acquired psychiatric disability.     

In November 2010, the Veteran underwent a VA psychiatric examination, where the examiner, Dr. L.B., concluded that the Veteran did not meet the criteria for a diagnosis of PTSD, but instead met the criteria for recurrent major depressive disorder, with mild delusional features, as well as paranoid personality disorder, with histrionic personality traits.  With regard to the Veteran's major depressive disorder, the examiner noted a "history" of mental health problems prior to her entering the military, which included an "attempted suicide when she was 14 years old and . . . treatment for depression and anxiety when she was 16 or 17 years old."  As a result, the examiner did "not believe [the Veteran's depression] would be service connected."  

In April 2012, the Veteran was afforded another VA psychiatric examination with Dr. L.B.  The examiner diagnosed recurrent mild major depression, with mild delusional features; paranoid personality disorder; and histrionic personality disorder.  The RO requested the examiner opine as to whether any acquired psychiatric disorder was aggravated beyond its natural progression and clarify whether the Veteran had PTSD.  

With regard to the first request, the examiner opined that the Veteran's acquired psychiatric disorder of recurrent major depression was not aggravated beyond its natural progression by her military service.  The examiner cited "a number of mental health problems [the Veteran had] before she enlisted with the military," but each of the problems listed by the examiner reportedly took place while the Veteran was a teenager.  The examiner did not explain why the Veteran clearly and unmistakably had a mental health disability at the time of her enlistment at the age of 27 other than to state that she was felt to be chronically maladjusted early in her Navy years.  The examiner explained that pre-existing mental health disability was not aggravated during service because her current symptoms, more than six years later, were mild.  

With regard to the second request, the examiner again stated that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD as she reported a post-service stressor as the cause of her PTSD symptoms and did not endorse PTSD symptoms that are related to the documented military history of an unwanted sexual encounter at the time of the examination.

In another opinion provided in July 2014, Dr. L.B. stated that the only service-connectable diagnosis he's rendered on all three VA examinations that he performed is recurrent major depression, and he repeated that the disability clearly pre-existed service and was not aggravated by the service.  

In a May 2015 private opinion, Dr. M.S. stated that after reviewing the Veteran's records, there is evidence of anxiety and depression connected to her military service and that symptoms of anxiety and depression have been aggravated by her stomach pain and other symptoms of gastroesophageal reflex disease (GERD), which began during her military service and have persisted.  

Dr. M.S. stated that that while it is difficult to discern from the record what the Veteran's psychological state was at the time of enlistment, it was not established that she was experiencing a current depressive disorder or anxiety disorder at the time of her enlistment.  Moreover, the doctor stated that being treated for depression during adolescence does not necessarily mean that she was experiencing a depressive disorder at the time of her enlistment 10 years later.  Dr. M.S. noted that records indicate that the Veteran graduated high school in 1993, got good grades, and had many friends.  He stated that there is not much information about her life between graduating from high school and enlisting in the service at the age of 27 but there is no report of mental health symptoms or treatment during this time.  

Even if she did have a current depressive or anxiety disorder at the time of her enlistment, Dr. M.S. stated that the records make it clear that any emotional distress which might have been present was severely aggravated by her physical condition as extreme anxiety had not been noted previously and the Veteran had been considered fit for duty during the first several months of her service.  

Finally, regarding PTSD due to military sexual trauma, Dr. M.S. noted the conflicting medical reports regarding whether the Veteran had PTSD due to military sexual trauma, but concluded that the Veteran at least had a trauma and stressor-related disorder due to the documented military sexual trauma.  

In an October 2015 VA opinion, the examiner stated that the medical records do not show material evidence of diagnosis or treatment for a mental disability prior to the military other than the Veteran's reports, which vary.  However, since the Veteran's enlistment examination failed to document a mental health disability at that time, the examiner stated, the presumption of soundness applies at the time of enlistment.  

The October 2015 VA examiner concluded that major depressive disorder is less likely than not aggravated beyond its natural progression by the Veteran's service-connected disabilities as no substantial medical evidence could be located to support this conclusion, other than the May 2015 private medical record.  However, the examiner also concluded, it is at least as likely as not that, although medical records do show existence of depression prior to the military, that the Veteran was presumed sound at the point of entrance into the military, as supported by her enlistment examination and that her major depressive disorder was at least as likely as not aggravated beyond its natural progression by the events and stress of military service.  

Every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to diseases or defects noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence or medical judgment is such as to warrant a finding that the disease or injury existed before acceptance and enrollment, and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).   

In Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), the Federal Circuit clarified the regulations by stating that 38 U.S.C.A. § 1111 requires clear and unmistakable evidence of both a preexisting condition and a lack of in-service aggravation.

In this case, the Veteran was accepted and enrolled for service and the enlistment examination did not reveal any acquired psychiatric disability or symptoms.  The presumption of soundness, therefore, applies.  Moreover, as noted by the May 2015 and October 2015 opinions, while the Veteran reported a varying history of mental health treatment during her teenage years, there was no evidence that she experienced such symptoms or treatment at the time she enlisted in the military at the age of 27.  The medical opinions which suggest that the Veteran's acquired psychiatric disability pre-existed service, including the December 2002 evaluation during service and the 2006, 2010, 2012, and 2014 VA opinions, are based on the Veteran's reports regarding trauma and mental health problems and treatment as a teenager and do not explain why treatment as a teenager necessarily meant that she had a mental health disability more than seven years later at the time of her enlistment.  While the evidence strongly suggests pre-existence of psychiatric disability, the 2015 examiners did not think that pre-existence was clear and unmistakable since there was no objective evidence reflecting psychiatric disease.  Under the circumstances, the presumption of soundness is not rebutted.  

Furthermore, there is not clear and unmistakable evidence that psychiatric disability was not aggravated in service.  In this regard, the Veteran reported that she began to experience psychiatric symptoms including depression and anxiety during service.  Her symptoms were often found to be extreme or significant during service, so much so, that some examiners thought she was maybe delusional or bordering on psychosis.  The October 2015 VA examiner stated, even if the Veteran had pre-existing symptoms of anxiety or depression at the time of enlistment, there is no evidence that such symptoms were as severe as they ultimately presented later during service.  The 2015 VA examiner also stated that the service treatment records do consistently note exacerbation of physical GI symptoms, supporting at least a degree of somatization associated with her depression as well as well-documented psychotic fragmentation at times of stress.  While other VA opinions reflect that the Veteran had a pre-existing acquired psychiatric disability that was not aggravated beyond the natural progression during service, the 2015 VA examiner casts doubt on their conclusions and precludes the Board from finding that psychiatric disability was not aggravated in service.  It follows that the major depressive disorder that has been diagnosed is related to active duty.  

Regarding whether the Veteran has PTSD related to service, a clear preponderance of the clinical evidence indicates that she does not meet all the criteria for a PTSD diagnosis.  While private medical providers have listed PTSD as a diagnosis, the VA examinations, done in accordance with the Diagnostic and Statistical Manual of Mental Disorders, have noted that all criteria for PTSD are not met.  It is not necessary to discuss whether the stressor criteria are corroborated, since the presence of current disability is not established.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) (recognizing that "[a] service connection claim must be accompanied by evidence which establishes that the claimant currently has the claimed disability").    

Resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for a major depressive disorder is granted.  38 U.S.C.A. § 5107(b).






ORDER

Service connection for a major depressive disorder is allowed.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


